Citation Nr: 0517224	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-21 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for left 
testicular/inguinal pain.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service for over 20 years, with the 
last verified period from February 1996 to February 2002.

This appeal is from a Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had a vasectomy in service in November 1995.  He 
has had pain since, variously described as left testicular or 
left inguinal.  He had an epididymectomy in June 1998, which 
failed to relieve the discomfort.  A June 2000 pelvic 
computed tomography (CT) study was negative for inguinal 
hernia.  Service medical records show the condition diagnosed 
as orchialgia of unknown etiology.  The veteran testified 
that he was informed that there might be some scar tissue in 
the scrotum causing or contributing to the pain and 
discomfort.

The veteran is rated by analogy to epididymo-orchitis, 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2004).  Epididymo-
orchitis is in turn rated as urinary tract infection.  The 
veteran does not have urinary tract infection.

The case gives the distinct impression that the veteran's 
condition will be more accurately rated if the etiology of 
the veteran's symptoms is found.  The veteran's February 2002 
VA compensation examination was a general medical 
examination.  A urologist may be better able to identify the 
etiology of the veteran's pain or suggest a more analogous 
condition than epididymo-orchitis.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by a urologist.  Provide the examiner 
with the claims file.  The purpose of the 
examination is to identify the etiology 
of the veteran's status post-vasectomy, 
post-epididymectomy left 
testicular/inguinal pain and to advise as 
to conditions that are analogous in 
functions affected, anatomical 
localization and symptomatology.

?	The examiner is to take a clinical 
history from the veteran and review 
the service medical records of the 
November 1995 vasectomy and follow-
up, the June 1998 epididymectomy and 
follow-up, and all subsequent 
urologic treatment and test records.  
These are located in the manila 
envelope in the claims file marked 
"Original SMR- medical 1 of 3."

?	The examiner is to obtain any tests 
such as ultrasound, CT, or any other 
necessary to determine the etiology 
of the veteran's left 
testicular/inguinal pain.

?	The examiner is to determine whether 
there is any internal or external 
post-operative scarring or adhesion 
that accounts for the veteran's 
symptoms and diagnose or opine as to 
the etiology of the veteran's left 
testicular/inguinal pain.



?	The examiner is to provide an 
opinion as to any conditions to 
which the veteran's might generally 
be deemed analogous by symptoms, 
functional effect, and anatomical 
localization, and specifically 
whether the veteran's symptoms are 
similar or analogous to those 
experienced by someone with an 
inguinal or other hernia that can be 
supported by a truss or belt.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed. 

The purpose of this REMAND is to obtain additional 
information and to afford due process.  No inference should 
be drawn regarding the final disposition of the claim because 
of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
	

(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




